Citation Nr: 0530283	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  99-03 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea 
tarda, claimed as a skin rash secondary to herbicide 
exposure.

2.  Entitlement to service connection for a gastric ulcer.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for a low back 
disability.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from January 1968 to March 
1969.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 decision that, 
in part, denied claims for service connection for porphyria 
cutanea tarda and for a gastric ulcer as not well grounded, 
and declined to reopen claims for service connection for 
cervical spine pain and for low back pain on the basis that 
new and material evidence had not been received.  The veteran 
timely appealed.

In June 2001, the Board found new and material evidence to 
reopened the claims for cervical spine and low back 
disabilities, and remanded each of the claims on appeal to 
the RO for additional development.

In March 2005, the RO granted service connection for post-
traumatic stress disorder (PTSD), and assigned a 100 percent 
evaluation under Diagnostic Code 9411, effective April 1998.  
This is a full grant of the benefit sought.

The veteran was previously represented by a private attorney.  
In August 2005, prior to the case being recertified to the 
Board, the attorney withdrew as the veteran's representative.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
has, or ever has had porphyria cutanea tarda; nor is any 
current skin disability related to service.

2.  The veteran does not have a current gastric ulcer. 

3.  A current cervical spine disability is not related to 
service.

4.  A current low back disability is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin 
disability, to include porphyria cutanea tarda, are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

2.  The criteria for service connection for a gastric ulcer 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303.

3.  The criteria for service connection for a cervical spine 
disability are not met.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303.

4.  The criteria for service connection for a low back 
disability are not met.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).  As 
explained below, all of these requirements have been met in 
the instant case.  

Through the January 1999 SOC, the June 2000 and March 2005 
SSOCs, and the September 1997, September 1998, January 2002, 
June 2002, April 2003, and January 2004 letters, the RO 
notified the veteran of the legal criteria governing the 
claims (to include the three criteria for establishing 
service connection), the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
each of the claims for service connection.  After each, the 
veteran and his attorney were given the opportunity to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
substantiate the claims, and has been afforded ample 
opportunity to submit such information and evidence.  

VA's January 2002 and January 2004 letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant of what evidence will be obtained by the claimant 
and which evidence will be obtained by VA.  VA informed him 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claims, particularly, 
medical records, if he gave the VA enough information about 
such records so that VA could request them from the person or 
agency that had them.  The letters requested that the veteran 
provide the names and addresses of medical providers, the 
time frame covered by the records, and the condition for 
which he was treated, and notified him that VA would request 
such records on his behalf if he signed a release authorizing 
it to request them.

The January 2002 and January 2004 letters asked him if he had 
any additional evidence to submit, and thereby put him on 
notice to submit information or evidence in his possession.  

The Pelegrini court also held that notice pursuant to the 
VCAA should be provided prior to the initial adverse 
decision.

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the rating action on appeal.  However, the Board finds 
that the lack of pre-adjudication notice in these matters has 
not, in any way, prejudiced the veteran.  In this regard, the 
Board points out that the Court has also held that an error 
in the adjudicative process is not prejudicial unless it 
"affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  Id.  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that each of 
his claims was fully developed and re-adjudicated after 
notice was provided.

The RO issued the January 2002 and January 2004 letters, 
notifying the veteran of the VCAA duties to notify and 
assist, setting forth the criteria for service connection, 
and soliciting information and evidence from the veteran.  
The letters were provided to the veteran several months 
before the March 2005 SSOC, and the RO has since afforded the 
veteran well over a one-year period for response to such a 
notice letter.  See 38 U.S.C.A. § 5103(b)(1). 

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO or AMC has obtained 
copies of the veteran's service medical records and obtained 
copies, as well, of outpatient treatment records.  The 
veteran also has been given opportunities to submit and/or 
identify evidence to support his claims.  Significantly, 
neither the veteran nor his attorney has identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.  The veteran has also 
been afforded necessary examinations.

There is no indication that further assistance would be 
reasonably likely to substantiate the claims, and further 
notice or assistance are not required.  38 U.S.C.A. § 5103A.

II.  Analysis

Service connection will be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

A.  Porphyria Cutanea Tarda

The veteran contends that porphyria cutanea tarda or a skin 
disability is the result of his exposure to Agent Orange in 
service.

Service connection for disability claimed as due to exposure 
to Agent Orange may be established by showing that the 
claimant has a disease, listed in 3.309(e), that is 
manifested within the applicable time period, or by showing 
that the claimed disability is, in fact, causally linked to 
such exposure.  Combee v. Brown, 34 F.3d 1039, 1044 (Fed. 
Cir. 1994).

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.307(a)(6)(iii)).

Here, the veteran served in Vietnam during the Vietnam Era.  
Moreover, porphyria cutanea tarda is listed among the 
diseases or disabilities subject to presumptive service 
connection on the basis of herbicide exposure in Vietnam.  
38 C.F.R. § 3.309(e).  In this case, however, service 
connection may not be granted for porphyria cutanea tarda, 
either presumptively or on a direct basis, because the 
competent evidence simply fails to establish any finding or 
diagnosis of porphyria cutanea tarda either within the one-
year period following the veteran's last herbicide exposure 
in service, or at any time in-service or post-service.  

While the veteran alleged treatment at the Danville, Illinois 
VA medical center (VAMC) within the first post-service year, 
records from that facility in the claims file first report 
treatment several years later in 1992 for conditions other 
than porphyria cutanea tarda or any skin disability.

The veteran is competent to report symptoms shortly after 
service, but as a layperson, he is not competent to report a 
diagnosis of a specific skin disease.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Service connection could still be granted for a skin 
disability on a direct basis, or on the basis of competent 
evidence otherwise demonstrating that a skin disability was 
the result of herbicide exposure in service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The veteran's service medical records include findings of, 
and treatment for, pseudo folliculitis barbae, and acute 
epididymitis.  Thus there is evidence of disease or 
disability in service.

The post-service medical records first show treatment for 
plantar fasciitis and tinea pedis in September 1998.

The report of a June 2002 VA examination includes findings of 
hyper-pigmentation and skin changes in both inguinal and 
medial thigh areas, which were consistent with tinea cruris.  
The examiner found no other skin conditions.  This evidence 
documents current skin disabilities.  

The evidence does not demonstrate a link between a current 
skin condition and service.  The veteran has testified to a 
continuity of symptomatology since service, but this 
testimony is outweighed by the fact that no skin condition 
was documented in the record until September 1998, and by the 
June 2002 examiner's opinion that there was no medical 
relationship between the veteran's current skin condition and 
his military service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (holding that the absence of treatment for 
many years after service constituted negative evidence 
against a claim).

Accordingly, the evidence is against the grant of service 
connection for a skin condition, including porphyria cutanea 
tarda.

B.  Gastric Ulcer

Service medical records include complaints of abdominal pain, 
and a finding of early gastroenteritis in July 1968. 

The post-service medical records include no evidence of any 
current gastric ulcer.  The report of a December 1995 VA 
examiner indicates that the veteran was treated for a gastric 
ulcer in 1993 after he had upper and lower gastrointestinal 
bleeding, and includes a diagnosis of history of gastric 
ulcer, now asymptomatic.  

The veteran underwent a colonoscopy in July 1998 for removal 
of polyps.  Abdominal examination at that time was within 
normal limits.  

A VA examiner in June 2002 found no medical documentation in 
the claims file of any specific or ongoing stomach problem, 
and the veteran described no symptoms suggestive of ulcer 
disease.  

The report of a November 2002 VA examination specifically 
ruled out gastric ulcer on the basis of the veteran's 
reported history of epigastric discomfort for the last few 
months, but with no history of nausea or vomiting, and no 
recent loss of weight.

While the veteran is competent to report current symptoms, as 
a layperson, he is not competent to advance a theory of 
causation or to offer a diagnosis.  38 C.F.R. 
§ 3.159(a)(1),(2); see Bostain v. West, 11 Vet. App. 124, 127 
(1998); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Here, none of the post-service medical records report the 
presence of a current gastric ulcer.  The veteran is not 
competent to diagnose a gastric ulcer.  Grottveit.  
Accordingly, notwithstanding the veteran's assertions, there 
is no competent evidence that he currently has a gastric 
ulcer.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110, 1131.  Hence, in the absence of proof of the currently 
claimed disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

C.  Cervical Spine and Low Back Disabilities

Service medical records contain neither manifestations nor 
complaints, nor findings either of a cervical spine 
disability or of a low back disability, or of any injury or 
trauma involving the veteran's spine.  The veteran has, 
however, testified that he injured the cervical spine, and 
low back in Vietnam when he stepped in a hole.

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 2002).  

Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  Finally, if the first two requirements are met, 
VA "shall accept the veteran's evidence as "sufficient 
proof of service connection," even if no official record 
exists of such incurrence exists.  In such a case a factual 
presumption arises that that the alleged injury or disease is 
service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304 (1996).  

Competent evidence of a current disability and of a nexus 
between service and a current disability is still required to 
establish service connection under § 1154.  Wade v. West, 11 
Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 
(1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  

The post-service medical records first show treatment for 
chronic low back and chronic neck pain in November 1992.  At 
that time, the veteran reported no history of injury to his 
back.  He did give a history of gunshot wound in the left leg 
in 1982, resulting with left foot drop.  A VA examiner in 
December 1995 opined that the veteran's neck pain and low 
back pain were due to the gunshot wound residuals because the 
veteran favored his left leg, causing a tilted back on 
walking and some pain with sitting and bending.

The report of a June 2002 VA examination includes findings of 
chronic cervical spine pain with limitation of motion, and 
chronic low back pain.  X-rays revealed facet degenerative 
joint disease at L5, and minimal degenerative joint disease 
at C6-C7.  

An MRI scan of the veteran's spine in October 2002 revealed 
mild lumbar spondylosis and degenerative disc disease at T12-
L1 with end plate degenerative changes

There is no evidence of arthritis within one year after 
service.  Therefore, service connection is not warranted on a 
presumptive basis.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. 
§ 3.307, 3.309.

The June 2002 VA examiner opined that there was no medical 
relationship between the veteran's service and either his 
cervical spine or low back disability.  

There is, thus, no competent evidence linking the veteran's 
current cervical spine and low back disabilities with 
service.  The veteran has not clearly reported a continuity 
of symptomatology, but even if he had, such a report would be 
outweighed by the long period of time between service and the 
initial findings of a back disability, and the fact that the 
competent medical opinions are against a nexus between a 
current low back or cervical spine disability.

D.  Reasonable Doubt

Because the competent evidence either does not show current 
disability, or does not link a currently shown disability to 
service, the weight of the evidence is against the claims.  
As the weight of the competent evidence is against the 
claims, the doctrine of reasonable doubt is not applicable in 
the instant appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a skin disability, to include 
porphyria cutanea tarda, is denied.

Service connection for a gastric ulcer is denied.

Service connection for a cervical spine disability is denied.

Service connection for a low back disability is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


